FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 10-30202
                 Plaintiff-Appellee,               D.C. No.
                v.                             6:03-cr-00022-
W.P.L., a juvenile,                                 CCL-1
              Defendant-Appellant.
                                                 OPINION

       Appeal from the United States District Court
                for the District of Montana
     Charles C. Lovell, Senior District Judge, Presiding

                   Submitted March 7, 2011*
                       Portland, Oregon

                      Filed March 14, 2011

       Before: Sidney R. Thomas, Susan P. Graber, and
             Richard C. Tallman, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).

                               3543
3544                   UNITED STATES v. W.P.L.
                               COUNSEL

Michael Donahoe, Federal Defenders of Montana, Helena,
Montana, for the defendant-appellant.

Paulette L. Stewart, Assistant United States Attorney, Helena,
Montana, for the plaintiff-appellee.


                                OPINION

PER CURIAM:

   Defendant W.P.L., a juvenile, appeals the district court’s
imposition of a condition of supervised release that he register
as a sex offender “if required by law.” Reviewing for abuse
of discretion, United States v. T.M., 330 F.3d 1235, 1240 n.2
(9th Cir. 2003), we affirm.

   The district court did not make a legal determination that
Defendant must register as a sex offender. Instead, it imposed
the condition that he register only “if required by law.”1 It is
within a district court’s discretion to impose a condition of
supervised release that a defendant comply with mandatory
legal duties. 18 U.S.C. § 3553(a). Indeed, district courts com-
monly and properly impose a condition of supervised release
that the defendant not violate federal, state, or local laws. We
therefore reject Defendant’s facial challenge to the condition
  1
    Defendant expresses concern that the district court’s oral pronounce-
ment at the sentencing hearing varies from its written pronouncement,
quoted in text. Cf. United States v. Bergmann, 836 F.2d 1220, 1222 (9th
Cir. 1988) (holding that, in cases of direct conflict between a court’s oral
pronouncement of sentence and the written judgment, the oral pronounce-
ment controls). We see no direct conflict. In context, it is apparent that the
condition placed on Defendant’s supervised release was that he comply
with federal and state sex-offender registration requirements. If those
requirements do not apply to him, then compliance with the district court’s
oral pronouncement requires nothing of him.
                   UNITED STATES v. W.P.L.                 3545
of supervised release. See United States v. T.K.N., 286 F.
App’x 388, 389-90 (9th Cir. 2008) (unpublished) (rejecting a
facial challenge to a nearly identical condition of supervised
release).

   Our decision does not foreclose an as-applied challenge in
some later proceeding should the district court revoke Defen-
dant’s release and should Defendant seek to challenge
whether he was subject to the particular registration law at
issue. In this appeal, though, the question whether Defendant
must in fact register under federal or state law is not ripe for
decision. See id. at 390 n.2 (holding that the defendant may
bring an as-applied challenge to a nearly identical condition
of supervised release only if the district court later revokes
supervised release).

  AFFIRMED.